DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 2017/0175053 A1).
Regarding claims 1-6 Yokota discloses a polishing composition which is used after polishing has been performed by using a polishing composition (A) including abrasive grains or an organic compound (A), and is characterized by including an organic compound (B) which includes at least one atom selected from the group consisting of a fluorine atom, an oxygen atom, a nitrogen atom, and a chlorine atom and has a molecular weight of 100 or more, a pH adjusting agent, and 0 to 1% by mass of abrasive grains (abstract) (with emphasis added to the word “including”).
The composition comprises:
 	abrasive grain Yokota’s paragraphs  [0032 – 0033};

a dispersing medium Yokota’s paragraphs [0030]; and 
at least one kind of first water-soluble polymer having a lactam structure polyvinyl pyrrolidone Yokota’s paragraphs [0097] and at least one kind of second water-soluble polymer containing an alkylene oxide polypropylene glycol Yokota’s paragraphs [0061]
Yokota’s paragraphs [0026] discloses The polishing composition of this embodiment essentially contains a pH adjusting agent. Accordingly, the polishing composition can be adjusted to a desired pH range. Meanwhile, pH of the polishing composition is, although not particularly limited, preferably 1 to 13, more preferably 1.5 to 12.5, and still more preferably 2 to 12. If pH is 2 or more, easy handleability is obtained. On the other hand, if pH is 12 or less, dissolution of abrasive grains can be inhibited in the case of containing abrasive grains.
Yokota’s paragraphs [0093] By using polishing composition A3 (composition; 1.0% by mass of hydrogen peroxide water (31%), 1.2% by mass of the aforementioned colloidal silica modified with sulfonic acid, 0.0005% by mass of polyethylene glycol (molecular weight: 400), solvent: water, adjusted to pH=2 using citric acid) as the polishing composition (A), polishing was performed under the following conditions.
It is noted that Yokota does not disclose the polyvinyl pyrrolidone and the polypropylene glycol in a same embodiment.
However, Yokota discloses the polyvinyl pyrrolidone as one example of the organic compound (B) in polishing composition (B), and the result effective polypropylene glycol as one example of a dihydric alcohol used as an agent which is added to suppress the polishing rate or 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was files to modify the composition of Yokota by combining the polyvinyl pyrrolidone and the polypropylene glycol in a same polishing composition comprising compound (A) characterized by including an organic compound (B) in order for the composition to effectively suppress the polishing rate or etching rate when needed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One of ordinary skill in the art would have been motivated to modify the composition of Yokota by combining the polyvinyl pyrrolidone and the polypropylene glycol in a same polishing composition comprising compound (A) characterized by including an organic compound (B) in order for the composition to effectively suppress the polishing rate or etching rate when needed as suggested by Yokota.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered.
Regarding applicant’s argument about the intended use of the claimed composition, it is not persuasive because it has been held that a recitation with respect to the manner in which a 
Applicant’s argument about some of the compounds cited are found in different sections with a large number of compounds in the lists is persuasive, as a result the instant office action is made non-final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/M.D/Examiner, Art Unit 1713   



/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713